Citation Nr: 0025345	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  94-41 524A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to May 1967 
and from July 1983 to February 1987.  Service records also 
indicate the veteran had over 9 years of inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), after the veteran's claim was 
transferred from the VA Regional Office in Los Angeles, 
California, because of damage to VA facilities due to an 
earthquake in January 1994.  Subsequently, the veteran moved 
to an area represented by the VA Regional Office in Reno, 
Nevada.  

In October 1995 the VA Los Angeles, California Regional 
Office, inter alia, denied entitlement to service connection 
for right hand weakness, numbness, and arthritis and for 
scars to the left eyebrow, nose, left forearm, and left knee.  
The veteran submitted a notice of disagreement regarding 
these determinations but did not perfect his appeal 
subsequent to a March 1999 statement of the case.

In February 2000 the VA Reno, Nevada Regional Office 
continued the denial of service connection for chest pain and 
low back strain, denied entitlement to service connection for 
left shoulder arthritis, bilateral hip arthritis, and 
bilateral hand and wrist arthritis, denied reopening a claim 
for entitlement to service connection for scars, and denied 
entitlement to increased ratings for burn scars to the 
ankles.  Although the veteran's service representative listed 
all of these issues on a June 2000 VA Form 646, the Board 
finds the document does not express disagreement with the new 
issues adjudicated or indicate a desire to appeal the 
February 2000 rating decision.  See 38 C.F.R. § 20.201 
(1999).  Therefore, the issues listed on the title page of 
this decision are the only issues properly developed for 
appellate review.



FINDINGS OF FACT

1.  Service medical records include a September 1986 physical 
evaluation board report, which provided a diagnosis of chest 
pains, etiology undetermined.

2.  Post-service medical records indicate continued 
complaints of chest pain and include diagnoses of 
costochondritis in May and November 1987.

3.  Post-service medical records include a diagnosis of 
arthritis of the back within one year of the veteran's 
discharge from active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for chest 
pain is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

2.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, 7 Vet. App. 498.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claims are well grounded; that is, that the claims 
are plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Chest pain

Service medical records show the veteran began complaining of 
chest pains in September 1983.  A September 1986 physical 
evaluation board report included a diagnosis of chest pains, 
etiology undetermined.  Post-service VA and non-VA medical 
records show the veteran continued to complain of chest pain.  
A May 1987 report for the State of California, Department of 
Social Services, included a diagnosis of costochondritis.  A 
November 1987 VA psychiatric examination report also noted 
that records indicated the veteran's chest pain had been 
related to costochondritis.  A VA general medical examination 
in September 1993 included a diagnosis of chest pain.

As the service and post-service medical evidence demonstrates 
continuous symptomatology related to chest pain first noted 
in active service, the Board finds the veteran has submitted 
a well-grounded claim for entitlement to service connection.  
See 38 U.S.C.A. § 5107.  The Board further finds, however, 
that clarification is required to determine the current 
nature and extent of any underlying disability related to 
that disorder.  Therefore, the matter must be remanded to the 
RO for an additional examination.  


Low Back Disorder

VA law provides that service connection can be granted for 
certain chronic diseases, including arthritis, if they become 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. § 1112(a)(1) 
(West 1991); 38 C.F.R. § 3.309(a) (1999).  

In this case, service medical records are negative for 
complaint or treatment for a low back disorder; however, a 
November 1987 VA examination included a diagnosis of 
arthritis of the back.  As the November 1987 diagnosis was 
provided within one of the veteran's separation from active 
service and supporting evidence is presumed to be credible in 
determining whether a claim is well-grounded, the Board finds 
the veteran has submitted a well-grounded claim for 
entitlement to service connection for a low back disorder.  
See King v. Brown, 5 Vet. App. at 21.

The Board notes that a November 1987 x-ray examination report 
revealed a normal study of the lumbar spine; however, 
subsequent VA medical reports included diagnoses of 
degenerative arthritic changes to the lumbosacral spine.  
Therefore, the matter must be remanded to the RO for an 
additional examination to determine the etiology of the 
veteran's present back disorder.  


ORDER

The claim of entitlement to service connection for chest pain 
is well grounded.  To this extent only, the appeal is 
granted.

The claim of entitlement to service connection for a low back 
disorder is well grounded.  To this extent only, the appeal 
is granted.



REMAND

Because the claims of entitlement to service connection chest 
pain and a low back disorder are well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

VA has a duty to assist the veteran in the development of a 
well-grounded claim which includes obtaining adequate VA 
examinations.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify any recent medical treatment for 
chest pain and a low back disorder, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded an 
orthopedic examination to determine the 
current nature and etiology of his low 
back disability.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  

The examiner is specifically requested to 
discuss whether it is at least as likely 
as not that any present low back 
disability is related to the disorder 
shown in service or to the diagnosis of 
arthritis of the back provided in the 
November 1987 VA examination.  A complete 
rationale should be provided.

3.  The veteran should also be afforded a 
VA cardiovascular examination to 
determine the current nature and etiology 
of any present chest pain-related 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment. 

The examiner is specifically requested to 
discuss whether it is at least as likely 
as not that any current chest pain-
related disability is casually related to 
symptomatology documented in the 
veteran's service medical records.  The 
factors upon which the opinions are based 
must be indicated.  

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examinations 
and required opinions are responsive to 
and in compliance with the directives of 
this remand and, if they are not, the RO 
should implement corrective procedures.

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 


